Exhibit 10.2 EMPLOYMENT AGREEMENT This Employment Agreement (“Agreement”) is made and entered into effective November 1, 2015 (the “Effective Date”), by and between Aegis Identity Software, Inc., a Colorado corporation (the “Company”), and Hadley Evans, Jr. (“Executive”) (collectively, referred to as the “Parties”). RECITALS WHEREAS, Executive is employed by the Company as its Chief Financial Officer; WHEREAS, the Company recognizes the important role that Executive plays in the success and continued success of the Company; WHEREAS, the Company and Executive recognize the need for this Employment Agreement to clarify the Executive’s and the Company’s respective rights and obligations and to assure the services of Executive for the Company; and WHEREAS, Executive is willing and desires to continue to be employed by the Company, and the Company is willing to continue to employ Executive, upon the terms, covenants and conditions set forth in this Agreement. AGREEMENT NOW, THEREFORE, in consideration of the mutual terms, covenants and conditions hereinafter set forth, the Parties do hereby agree as follows: 1.Employment. The Company hereby employs Executive as Chief Financial Officer of the Company.Executive will have such duties, responsibilities, power and authority as assigned to him by the President of the Company (“President”) and the Audit Committee of the Company’s Board of Directors (“Audit Committee”).During his employment by the Company, Executive will devote substantially all his entire working time, attention and energies to the business of the Company and will not, without the prior written consent of the Board undertake any other business activities. 2.Term of Employment. The term of this Agreement shall be for an initial period of fourteen (14) months commencing on the Effective Date and subject to termination as provided in Sections 7 or 8, will end on December 31, 2016; provided, that on December 31, 2016 and each subsequent December 31st, the term of Executive’s employment will automatically be extended by an additional year unless the Company or Executive gives the other party written notice, at least 60 days prior to the expiration of the then existing term, that it or he does not want the term to be so extended.Such employment period, as may be so extended, will hereinafter be referred to as the “Term.” 3. Base Salary.During the Term, the Company will pay Executive a minimum base salary at the annual rate of $150,000, payable in accordance with the Company's regular payroll practices. Upon the Company’s receipt of funding from an Initial Stock Offering (“ISO”), the Company will pay Executive a minimum base salary of $175,000, payable in accordance with the Company’s regular payroll practices.The President will review Executive’s base salary annually and may, in his sole discretion, increase his base salary based on his performance and the Company's performance. Such base salary, as may be increased, will hereinafter be referred to as Executive’s “Base Salary.” 1 4.Quarterly Bonus. During the Term, Executive will be eligible to receive a quarterly bonus of $10,000 for each quarter beginning in 2016 and each year thereafter in which the Company experiences positive earnings before interest, taxes, depreciation and amortization (“EBITDA”) (the “Quarterly Bonus”). If earned, the Company shall pay Executive his Quarterly Bonus within 30 days of the end of each quarter. 5.Existing Stock Options.The Company expressly acknowledges that it will honor Executive’s previously awarded stock options, which are set forth as follows: Options Awarded Date Awarded Vesting Date
